301 N.Y. 524 (1950)
Clifford L. Robinson et al., Appellants,
v.
County of Broome et al., Respondents.
Court of Appeals of the State of New York.
Argued April 13, 1950.
Decided May 18, 1950
C. Addison Keeler for appellants.
George R. Fearon and Robert J. Feinberg for Town of Union, respondent.
Nathaniel L. Goldstein, Attorney-General (Wendell P. Brown and Ruth Kessler Toch of counsel), appearing, pursuant to section 68 of the Executive Law, in support of the constitutionality of section 75-a of the Social Welfare Law.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, without costs; no opinion.